
	
		II
		110th CONGRESS
		2d Session
		S. 2802
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a commission to commemorate the
		  sesquicentennial of the American Civil War.
	
	
		1.Short titleThis Act may be cited as the
			 Civil War Sesquicentennial Commission
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The American Civil
			 War was a defining experience in the development of the United States.
				(2)The people of the
			 United States continue to struggle with issues of race, civil rights, the
			 politics of federalism, and heritage which are legacies of the Civil War and
			 Reconstruction.
				(3)There is a
			 resurgence of interest in the Civil War that is evidenced by the multitude of
			 publications, exhibits, reenactments, research organizations, Internet and
			 multimedia resources, historic parks, and preservation associations focused on
			 the Civil War.
				(4)The years 2011
			 through 2015 mark the sesquicentennial of the Civil War.
				(5)The
			 sesquicentennial of the Civil War presents a significant opportunity for
			 Americans to recall and reflect upon the Civil War and its legacy in a spirit
			 of reconciliation and reflection.
				(6)The United States
			 Civil War Center at Louisiana State University, Louisiana, and the Civil War
			 Institute at Gettysburg College, Pennsylvania, have been designated by the
			 Federal Government to plan and facilitate the commemoration of the
			 sesquicentennial of the Civil War.
				(7)The State of
			 Virginia—
					(A)witnessed more
			 Civil War military engagements on its soil than any other State;
					(B)hosts more
			 historic sites related to the Civil War than any other State; and
					(C)is home to the
			 Pamplin Historical Park and the National Museum of the Civil War Soldier and
			 the Virginia Center for Civil War Studies at Virginia Polytechnic Institute and
			 State University, both of which are nationally recognized centers of expertise
			 in the study of the Civil War.
					(8)The African
			 American Civil War Museum located in Washington, DC, is the only museum in the
			 Nation dedicated to the study and understanding of the role of African
			 Americans in the Civil War.
				(b)PurposeThe
			 purpose of this Act is to establish a Civil War Sesquicentennial Commemoration
			 Commission to—
				(1)ensure a suitable
			 national observance of the sesquicentennial of the Civil War;
				(2)cooperate with and
			 assist States and national organizations with programs and activities for the
			 observance of the sesquicentennial of the Civil War;
				(3)assist in ensuring
			 that any observance of the sesquicentennial of the Civil War is inclusive and
			 appropriately recognizes the experiences and points of view of all people
			 affected by the Civil War; and
				(4)provide assistance
			 for the development of programs, projects, and activities on the Civil War that
			 have lasting educational value.
				3.Civil war
			 sesquicentennial commemoration commissionThe Secretary of the Interior shall
			 establish a commission to be known as the Civil War Sesquicentennial
			 Commemoration Commission (hereafter in this Act referred to as the
			 Commission).
		4.Composition of
			 the commission
			(a)In
			 GeneralThe Commission shall be composed of 25 members as
			 follows:
				(1)Government
			 membersThe Commission shall include—
					(A)2 Members of the
			 Senate appointed by the President pro tempore of the Senate, in consultation
			 with the majority leader and the minority leader of the Senate;
					(B)2 Members of the
			 House of Representatives appointed by the Speaker of the House of
			 Representatives;
					(C)the Secretary of
			 the Interior or the designee of the Secretary;
					(D)the Secretary of
			 the Smithsonian Institution, or the designee of the Secretary;
					(E)the Secretary of the
			 Department of Education, or the designee of the Secretary;
					(F)the Chairman of
			 the National Endowment for the Humanities, or the designee of the
			 Chairman;
					(G)the Archivist of
			 the United States, or the designee of the Archivist;
					(H)the Librarian of
			 Congress, or the designee of the Librarian; and
					(I)the Director of
			 the National Park Service, or the designee of the Director.
					(2)Private
			 membersThe Commission shall include—
					(A)5 members
			 appointed by the President from among individuals who are representative of the
			 corporate community; and
					(B)9 individuals,
			 appointed by the President, from among persons who by reason of education,
			 training, and experience, are experts on the Antebellum, Civil War, and
			 Reconstruction eras, including—
						(i)6
			 individuals with expertise in history;
						(ii)1
			 individual with specific expertise in art history, historic preservation, or a
			 related field;
						(iii)1
			 individual with expertise in anthropology, cultural geography, sociology, or a
			 related field; and
						(iv)1
			 individual with expertise in political science, law, economics, or a related
			 field.
						(b)TermsMembers
			 shall be appointed for the life of the Commission.
			(c)VacanciesAny
			 vacancy in the Commission shall not affect its powers, and shall be filled in
			 the same manner as the original appointment.
			(d)Initial
			 AppointmentsThe appointment of the members of the Commission
			 shall be made not later than 60 days after the date of the enactment of this
			 Act.
			5.General
			 provisions
			(a)Meetings
				(1)Initial
			 meetingNot later than 60 days after the date on which all
			 members of the Commission have been appointed, the members appointed under
			 subparagraphs (A) and (B) of section 4(a)(2) shall call the first meeting of
			 the Commission.
				(2)Subsequent
			 meetingsThe Commission shall hold subsequent meetings at the
			 call of the chairperson.
				(b)Chairperson and
			 Vice ChairpersonAt the initial meeting, the Commission shall
			 elect a Chairperson and Vice Chairperson from among its voting members.
			(c)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
			(d)Voting
				(1)In
			 generalThe Commission shall act only on an affirmative vote of a
			 majority of the voting members of the Commission.
				(2)Nonvoting
			 membersThe individuals appointed under subparagraphs (A) and (B)
			 of section 4(a)(1) shall be nonvoting members, and shall serve only in an
			 advisory capacity.
				6.Duties of the
			 commission
			(a)Activities
			 Related to the SesquicentennialThe Commission shall—
				(1)plan, develop, and
			 carry out programs and activities appropriate to commemorate the
			 sesquicentennial of the Civil War;
				(2)encourage
			 interdisciplinary examination of the Civil War;
				(3)facilitate Civil
			 War-related activities throughout the United States;
				(4)encourage civic,
			 historical, educational, economic, and other organizations throughout the
			 United States to organize and participate in activities to expand the
			 understanding and appreciation of the significance of the Civil War;
				(5)coordinate and
			 facilitate the public distribution of scholarly research, publications, and
			 interpretations of the Civil War;
				(6)provide technical
			 assistance to States, localities, and nonprofit organizations to further the
			 commemoration of the sesquicentennial of the Civil War;
				(7)develop programs
			 and facilities to ensure that the sesquicentennial commemoration of the Civil
			 War results in a positive legacy and long-term public benefit; and
				(8)encourage the
			 development and conduct of programs designed to involve the international
			 community in activities that commemorate the Civil War.
				(b)Plans and
			 Report
				(1)Strategic plan
			 and annual performance plansThe Commission shall prepare a
			 strategic plan in accordance with
			 section
			 306 of title 5, United States Code, and annual performance
			 plans in accordance with
			 section
			 1115 of title 31, United States Code, for the activities of the
			 Commission carried out under this Act.
				(2)Reports
					(A)Annual
			 reportThe Commission shall submit to Congress an annual report
			 that contains a list of each gift, bequest, or devise with a value of more than
			 $250, together with the identity of the donor of each such gift, bequest, or
			 devise.
					(B)Final
			 reportNot later than December 30, 2015, the Commission shall
			 submit to Congress a final report that contains—
						(i)a
			 summary of activities of the Commission;
						(ii)a
			 final accounting of funds received and expended by the Commission; and
						(iii)the findings and
			 recommendations of the Commission.
						7.Grant
			 program
			(a)Grants
			 AuthorizedThe National Endowment for the Humanities shall award
			 grants under this section for the uses described in subsection (b).
			(b)Use of
			 GrantsGrants awarded under this section shall be used for
			 appropriate activities relating to the sesquicentennial of the Civil
			 War.
			(c)ConsiderationIn
			 awarding grants under this section, the National Endowment of the Humanities
			 shall consider established university, museum, or academic programs with
			 national scope that sponsor multidisciplinary projects, including those that
			 concentrate on the role of African Americans in the Civil War.
			8.Powers of the
			 commission
			(a)In
			 GeneralThe Commission may—
				(1)solicit, accept,
			 use, and dispose of gifts, bequests, or devises of money or other real or
			 personal property for the purpose of aiding or facilitating the work of the
			 Commission;
				(2)appoint any
			 advisory committee as the Commission considers appropriate for the purposes of
			 this Act;
				(3)authorize any
			 voting member or employee of the Commission to take any action that the
			 Commission is authorized to take under this Act;
				(4)procure supplies,
			 services, and property, and make or enter into contracts, leases, or other
			 legal agreements to carry out this Act (except that any contracts, leases, or
			 other legal agreements entered into by the Commission shall not extend beyond
			 the date of the termination of the Commission); and
				(5)use the United
			 States mails in the same manner and under the same conditions as other Federal
			 agencies.
				9.Personnel
			 matters
			(a)Compensation of
			 MembersMembers of the Commission, and members of any advisory
			 committee appointed under section 8(a)(2), shall serve without
			 compensation.
			(b)Travel
			 ExpensesMembers of the Commission, and members of any advisory
			 committees appointed under section 8(a)(2), shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of
			 chapter
			 57 of title 5, United States Code, while away from the home or
			 regular place of business of the member in the performance of the duties of the
			 Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 civil service laws (including regulations), appoint and terminate an executive
			 director and such other additional personnel as are necessary to enable the
			 Commission to perform the duties of the Commission.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
				(3)Compensation
					(A)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter
			 53 of title 5, United States Code, relating to classification
			 of positions and General Schedule pay rates.
					(B)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United
			 States Code.
					(d)Detail of
			 Government Employees
				(1)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act.
				(2)Civil service
			 statusThe detail of an employee under paragraph (1) shall be
			 without interruption or loss of civil service status or privilege.
				(e)Volunteer and
			 Uncompensated ServicesNotwithstanding
			 section
			 1342 of title 31, United States Code, the Commission may accept
			 and use voluntary and uncompensated services as the Commission determines
			 necessary.
			(f)Support
			 ServicesThe Director of the National Park Service shall provide
			 to the Commission, on a reimbursable basis, such administrative support
			 services as the Commission may request.
			(g)Procurement of
			 Temporary and Intermittent ServicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under
			 section
			 3109(b) of title 5, United States Code, at daily rates for
			 individuals which do not exceed the daily equivalent of the annual rate of
			 basic pay prescribed for level V of the Executive Schedule under section 5316
			 of such title.
			(h)FACA
			 NonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
			(i)TerminationThe
			 Commission shall terminate on the date that is 90 days after the date on which
			 the Commission submits its report under section 6(b)(2).
			10.Audit of
			 commissionThe Inspector
			 General of the Department of the Interior shall perform an annual audit of the
			 Commission and shall make the results of the audit available to the
			 public.
		11.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized to be appropriated to carry out this
			 Act (other than section 7) $200,000 for each of the fiscal years 2009 through
			 2016.
			(b)GrantsThere
			 is authorized to be appropriated $3,500,000 to the National Endowment for the
			 Humanities to provide grants under section 7, to remain available until
			 expended.
			
